HENRIOD, Chief Justice:
Appeal from a judgment bottomed on a credit card obligation. Affirmed, with costs to plaintiff.
The complaint in this case, alleging a $929.51 claim, was filed in February, 1972, followed by defendant’s answer, counter*522claim, a long series of requests that plaintiff answer a much longer list of interrogatories, two motions to dismiss, two motions to compel answers, a motion to produce, a request for admission, a second set of interrogatories, several memoranda of authorities, three motions for summary judgment, motion to continue trial date,1 and other procedural memorabilia, resulting in almost numberless pages and answers to interrogatories, hearings on motions, a goodly number of memorandum decisions, all culminating in September 12, 1974, trial setting after two and a half years of protraction. The trial date was set by the trial court on May 13, 1974,— four months prior thereto, followed by the belated request of defendant, from Los An-geles, nine days before the trial, for a continuance which the trial court promptly rejected.
Had the trial judge acted otherwise, he could have reflected only prejudice in favor of defendant, but certainly not against him.
The Findings and Judgment, based on a $930 claim, costs, etc., are supported by the record and affirmed.
ELLETT, CROCKETT, TUCKETT and MAUGHAN, JJ., concur.

. Predicated on alleged failure to answer some interrogatories for a long time (two, so far as the record reveals), and that he could not appear at the trial because 1) it would jeopardize his job, and 2) he was in other conflicting federal litigation.